U NITED S TATES AIR F ORCE
              C OURT OF C RIMINAL APPEALS
                           ________________________

                                No. ACM 39655
                           ________________________

                              UNITED STATES
                                  Appellee
                                        v.
                        Lawrence J.D. BOWMAN
              Staff Sergeant (E-5), U.S. Air Force, Appellant
                           ________________________

        Appeal from the United States Air Force Trial Judiciary
                         Decided 17 September 2020
                           ________________________

Military Judge: Jefferson B. Brown.
Approved sentence: Dishonorable discharge, confinement for 1 year, for-
feiture of all pay and allowances, and reduction to E-1. Sentence ad-
judged 25 October 2018 by GCM convened at Whiteman Air Force Base,
Missouri.
For Appellant: Major M. Dedra Campbell, USAF.
For Appellee: Lieutenant Colonel Brian C. Mason, USAF; Captain Kel-
sey B. Shust, USAF; Mary Ellen Payne, Esquire; Kelsey MacLeod (legal
extern). 1
Before LEWIS, D. JOHNSON, and RICHARDSON, Appellate Military
Judges.
Judge RICHARDSON delivered the opinion of the court, in which Senior
Judge LEWIS and Judge D. JOHNSON joined.
                           ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.



1Ms. MacLeod was at all times supervised by an attorney admitted to practice before
this court.
                     United States v. Bowman, No. ACM 39655


                              ________________________

RICHARDSON, Judge:
    A general court-martial comprised of officer members convicted Appellant,
contrary to his pleas, of two specifications of attempted sexual abuse of a child
on divers occasions, 2 in violation of Article 80, Uniform Code of Military Justice
(UCMJ), 10 U.S.C. § 880. 3 The court-martial sentenced Appellant to a dishon-
orable discharge, confinement for one year, forfeiture of all pay and allowances,
and reduction to the grade of E-1. The convening authority approved the sen-
tence as adjudged.
    Appellant raises six issues 4 on appeal: (1) whether the sentence of a dis-
honorable discharge is inappropriately severe; (2) whether the military judge
erred in admitting Appellant’s confession that was obtained without a proper
rights advisement; (3) whether Appellant is entitled to sentence-appropriate-
ness relief due to post-trial delay; (4) whether Appellant is entitled to new post-
trial processing because the Government failed to properly serve him with a
copy of the record of trial; (5) whether the military judge committed plain error
by failing sua sponte to provide an instruction on the defense of entrapment;
and (6) whether the military judge erred in denying the defense motion to com-
pel production of a forensic psychologist. 5 With respect to issues (5) and (6), we
have carefully considered Appellant’s contentions and find they do not require
further discussion or warrant relief. See United States v. Matias, 25 M.J. 356,
361 (C.M.A. 1987).
      We find no prejudicial error and affirm the findings and sentence.

                                   I. BACKGROUND
    On 14 September 2017, Appellant, then a 24-year-old male Airman as-
signed to Whiteman Air Force Base (AFB), Missouri, responded to a personal




2 Specification 1 alleged an attempted lewd act by indecent communication; Specifica-
tion 2 alleged an attempted lewd act by indecent exposure.
3Unless otherwise noted, all references in this opinion to the Uniform Code of Military
Justice (UCMJ), Rules for Courts-Martial (R.C.M.), and Military Rules of Evidence are
to the Manual for Courts-Martial, United States (2016 ed.).
4   We have reordered the assignments of error.
5Appellant raises Issues (2), (4), (5), and (6) pursuant to United States v. Grostefon, 12
M.J. 431 (C.M.A. 1992).




                                            2
                      United States v. Bowman, No. ACM 39655


advertisement on the “Casual Encounters” section of “Craigslist,” 6 entitled
“Anyone on Scott?? – w4m (Scott AFB).” 7,8 The advertisement read:
          Looking to hang out later, if you can’t get on base don’t waste
          your time!!! Hmu if you want otherwise good luck looking!
Appellant’s response read:
          I’ll be there tomorrow around noon.
          I’m 24, 5’11”, 175 lbs, clean and ddf 9
          I can get on base
          Let me know if you’re interested
Additionally, Appellant attached a photo of himself naked from the chest down,
holding in his hand his erect penis. 10
    On 18 September 2017, “Courtney” replied, stating she would be 15 years
old in December. Unbeknownst to Appellant, “Courtney” was in fact Special
Agent (SA) MD, an investigator with the Air Force Office of Special Investiga-
tions (AFOSI) at Scott AFB. He pretended to be “Courtney” as part of an un-
dercover law enforcement operation designed to catch individuals looking to
have sex with children or traffic children. After the exchange of several emails,
Appellant and “Courtney” switched from communicating by email to phone text
messaging. Their communication continued for about six hours, then resumed
on 21 September 2017, for about three-and-a-half hours. During these conver-
sations, Appellant used graphic terms and explicit language to describe the
sexual acts he wanted to perform on “Courtney” and have her perform on him,
and sent “Courtney” additional photos of his genitalia.




6   Craigslist is an internet website that hosts advertisements and discussion forums.
7Testimony during Appellant’s court-martial explained “w4m” meant “women for
men.”
8This opinion quotes an online advertisement, emails and text messages as they ap-
pear in the record of trial, without correction but with redactions as appropriate.
9 Testimony during Appellant’s court-martial explained “ddf” meant “drug and disease
free.”
10 The Government did not allege this photo as part of Specification 2; Appellant sent
it before “Courtney” stated her age.


                                            3
                     United States v. Bowman, No. ACM 39655


                                   II. DISCUSSION
A. Dishonorable Discharge
      1. Additional Background
   Three days after Appellant’s reply to the Craigslist advertisement, “Court-
ney” responded, and the following exchange occurred:
          [“Courtney”:] Hey there…happy Monday!!!! Is that pic really
          u….I’ll be 15 in December so I’m sure I’m too young but hey t
          was nice to meet u [flushed face emoji]
          [Appellant:] 15, wow that is really young. Why are you on
          Craigslist? And yes that is me [wink emoji]
          [“Courtney”:] I mean why r u on Craigslist….lol what u lookin
          for….
          [Appellant:] I’m just looking to have some “fun” What are you
          looking for?
          [“Courtney”:] the same… is my age an issue….:( if so I’m sorry
          to bother u
    “Courtney” sent Appellant a headshot photo of “Courtney” smiling. 11 Ap-
pellant replied to Courtney’s last question and the photo, “Not really. Do you
have any other pics?” “Courtney” replied, “Yeah lol who doesn’t…..do u ;)” after
which Appellant send her three photos, including one of his bare chest and
erect penis, with his Air Force uniform pants unbuttoned. After some conver-
sation about photos, “Courtney” sent Appellant a different photo of her face,
and a photo of her knees to her feet, commenting on the latter, “this is the most
u get of my body lol…nothing special…..so what is ur idea of fun mister… .”
      The following exchange then occurred:
          [Appellant:] God you’re cute! I just can’t risk it, I’m sorry.
          [“Courtney”:] …...uhhh thanks. But ok whatever I mean we
          could at least talk
          [“Courtney”:] Please don’t tell my mom….…..I don’t want to get
          in trouble
          [Appellant:] Probably not a good idea, but god I would love to
          worship your body!
          [“Courtney”:] Lol all talk mister….I would love that tho



11   SA MD sent Appellant an age-regressed photo of another AFOSI agent.


                                           4
                  United States v. Bowman, No. ACM 39655


       [“Courtney”:] Even better if you fly planes…..:) do u fly planes
       [Appellant:] Ugh I want you! What are you doing right now?
       [“Courtney”:] Supposed to be “sick” lol
       [“Courtney”:] bored, I should have just went to school….smh
       [Appellant:] Sounds like you’re more horny than sick! Lol
       [“Courtney”:] Shhhhhhh…….lol you made me blush….
   Appellant and “Courtney” then switched to communicating via phone text
message. After some introductions, “Courtney” told Appellant her mother
works until 8:00 p.m. and her father is deployed. The following exchange oc-
curred:
       [Appellant]: So you’re looking for someone to get in bed with you
       [smirk emoji]
       [“Courtney”]: Lol….u know I asked u what ur idea of fun was n
       u ignored me….
       [Appellant]: Oops my bad! I’m thinking we both have the same
       idea of what fun is [smirk emoji]
       [“Courtney”]: I mean I’m not experienced and kinda lookin to ex-
       pand a little but ur idea may be too much or not enough that’s
       why I asked
       [“Courtney”]: Ha but yes I’m sure we do
       [Appellant]: I would love to just hangout and eventually start
       making out. I’m sure that would lead to your bedroom
       [“Courtney”]: Lol…..to be honest I could make out with the boys
       at school…..
       [Appellant]: True, you could. Or you could invite someone over
       who knows what they’re doing and how to make you c*m on my
       tongue
       [“Courtney”]: …..wow… that sounds amazing and, that would be
       a first
    The conversation continued in that vein. At one point, Appellant reconsid-
ered continuing the conversation, stating, “[y]ou know what this is dumb of me.
I shouldn’t be talking to you.” However, Appellant continued to communicate
with “Courtney,” which included discussing vague plans to meet at her house.
Appellant soon reconsidered that proposal, then ended the text conversation.
    Three days later, Appellant reinitiated the Craigslist conversation, stating,
“[h]ey did you ever find anyone to come over and f**ked your 14 y/o p**sy?”

                                       5
                      United States v. Bowman, No. ACM 39655


“Courtney” replied by text message and not via Craigslist. Their subsequent
conversation was similar in content to their conversation on 18 September
2017. Appellant sent “Courtney” two more photos showing his naked chest and
exposed genitalia.
    SA MD traced the phone number from the text messages to Appellant.
SA MD coordinated with AFOSI agents at Whiteman AFB, who on 18 October
2017 interviewed Appellant, and searched Appellant’s residence and seized
digital media.
    Appellant testified in his own defense at trial. He repeatedly claimed he
did not believe the person was actually a 14- or 15-year-old girl, and thought
the person was only pretending to be that young.
    The military judge provided the court members a standard instruction on
mendacity, allowing them to factor into their consideration of an appropriate
sentence—within certain restraints—false testimony from Appellant. 12 He
also merged the two attempted sexual abuse offenses for the purpose of sen-
tencing, reducing the maximum confinement that the members could adjudge
from 30 years to 15 years.
    Government counsel urged the court members to sentence Appellant to a
dishonorable discharge, confinement for five years, total forfeitures, and reduc-
tion to the grade of E-1. Trial defense counsel focused his argument on coun-
tering trial counsel’s suggestion of five years’ confinement; he did not argue for
a specific sentence and devoted little time to the possibility of a punitive dis-
charge. The court members’ sentence included a dishonorable discharge and
one year of confinement.
      2. Law
    We review sentence appropriateness de novo. United States v. Lane,
64 M.J. 1, 2 (C.A.A.F. 2006) (footnote omitted). We may affirm only as much of
the sentence as we find correct in law and fact and determine should be ap-
proved on the basis of the entire record. Article 66(c), UCMJ. “We assess sen-
tence appropriateness by considering the particular appellant, the nature and
seriousness of the offense, the appellant’s record of service, and all matters
contained in the record of trial.” United States v. Anderson, 67 M.J. 703, 705
(A.F. Ct. Crim. App. 2009) (per curiam) (citations omitted). While we have
great discretion to determine whether a sentence is appropriate, we cannot
grant mercy. United States v. Nerad, 69 M.J. 138, 142–48 (C.A.A.F. 2010) (ci-
tation omitted).




12   See United States v. Jenkins, 54 M.J. 12 (C.A.A.F. 2000).


                                             6
                  United States v. Bowman, No. ACM 39655


   3. Analysis
    Appellant claims his sentence to a dishonorable discharge was inappropri-
ately severe. He concedes the offenses of which he was convicted are serious,
but notes the absence of a victim and the short duration of the communication
with “Courtney” that did not include a specific plan to meet up. Additionally,
Appellant states that “[h]e was not a repeat offender and had an exemplary
military record as demonstrated by his performance reports, character letters
from supervisors, and his numerous awards and accolades.”
    To find Appellant guilty, the court members would have found he repeat-
edly lied in his sworn testimony about an element of the offenses of which he
was found guilty, and such false testimony is a factor when considering Appel-
lant’s rehabilitation potential and the appropriate sentence for those offenses.
See Jenkins, 54 M.J. at 19−20. We have given individualized consideration to
Appellant, the nature and seriousness of his offenses, his record of service, and
all other matters contained in the record of trial. Understanding we have a
statutory responsibility to affirm only so much of the sentence that is correct
and should be approved, Article 66(c), UCMJ, we determine the sentence is not
inappropriately severe.
B. Appellant’s Confession
   Appellant asserts the military judge erred when he admitted into evidence
Appellant’s confession to AFOSI because the agent informed Appellant during
the rights advisement that the agent suspected Appellant of violating Article
120, UCMJ, 10 U.S.C. § 920, and not Article 120b, UCMJ, 10 U.S.C. § 920b.
We find Appellant waived this issue.
   1. Additional Background
    At Appellant’s trial, the Government offered into evidence Appellant’s writ-
ten statement to AFOSI and portions of the video/audio recording of his inter-
view with AFOSI. In response to each, trial defense counsel stated, “No objec-
tion, Your Honor.” The Government offered a redacted version of the recording,
“[b]ecause there are portions that [they had] discussed with [the D]efense that
[they did] not believe that [the members] should see.” Minutes before the Gov-
ernment played the confession to the members, trial defense counsel confirmed
they agreed with the Government which portions of the video to play to the
members. In the recorded AFOSI interview, Appellant told the agents that be-
fore the interview he signed a consent document in his First Sergeant’s office
that said the allegation was “sexual abuse of a child.” During trial defense
counsel’s cross-examination, one of the interviewing agents agreed that “when
[Appellant] entered that [interview] room, he already knew what was sus-
pected.”



                                       7
                    United States v. Bowman, No. ACM 39655


     2. Law
    An accused must file a motion to suppress his confession prior to entry of
pleas. Mil. R. Evid. 304(f)(1). Failure to file a motion at trial waives the objec-
tion. Id. 13 In addition, when an appellant at trial states he has “no objection”
to the admission of his confession, he waives the issue on appeal. See United
States v. Ahern, 76 M.J. 194, 198 (C.A.A.F. 2017).
   Nonetheless, under Article 66(c), UCMJ, the Courts of Criminal Appeals
have the unique statutory responsibility to affirm the findings and sentence
that are correct and “should be approved.” 10 U.S.C. § 866(c). Thus, we retain
the authority to address errors raised for the first time on appeal despite
waiver at trial. See, e.g., United States v. Hardy, 77 M.J. 438, 442–43 (C.A.A.F.
2018); United States v. Chin, 75 M.J. 220, 223 (C.A.A.F. 2016) (citation omit-
ted) (addressing this court’s responsibility to “assess the entire record to deter-
mine whether to leave an accused’s waiver intact, or to correct the error”).
     3. Analysis
    We find Appellant waived objection to admission at trial of his written and
recorded statements to AFOSI, both by operation of Mil. R. Evid. 304(f) and
trial defense counsel’s affirmative statement to the military judge that he had
no objection. Further, having found no error, we decline to pierce such waiver
in this case.
C. Timeliness of Post-trial Processing
    The convening authority took action on Appellant’s case 135 days after Ap-
pellant was sentenced. Appellant asks this court to “grant him appropriate re-
lief” based on this presumptively unreasonable delay. Having found no preju-
dice, we decline to do so.
     1. Additional Background
    Appellant was sentenced on 25 October 2018. Trial defense counsel re-
quested speedy post-trial processing on 14 January 2019, and on 6 March 2019
requested relief in clemency due to delayed post-trial processing. The conven-
ing authority took action in Appellant’s case on 9 March 2019; he did not grant
clemency.




13“This is not a case where the rule uses the word ‘waiver’ but actually means ‘forfei-
ture.’” United States v. Ahern, 76 M.J. 194, 197 (C.A.A.F. 2017) (differentiating Mil. R.
Evid. 304(f)(1) from R.C.M. 902(f)).


                                           8
                  United States v. Bowman, No. ACM 39655


    In a declaration the Government submitted to this court, the court reporter
on this case detailed technological problems she encountered while transcrib-
ing the proceedings, as well as her efforts to solve those problems. Also, she
outlined other cases for which she had responsibilities.
   2. Law
    Where the convening authority’s action is not taken within 120 days of the
end of trial, we apply the presumption of unreasonable post-trial delay estab-
lished by the United States Court of Appeals for the Armed Forces (CAAF) in
United States v. Moreno, 63 M.J. 129, 142 (C.A.A.F. 2006). We review de novo
whether Appellant’s due process rights were violated because of post-trial de-
lay. Id. at 135 (citations omitted). In conducting our analysis, we have consid-
ered the four factors set forth in Barker v. Wingo, 407 U.S. 514, 530–32 (1972):
(1) the length of the delay; (2) the reasons for the delay; (3) Appellant’s asser-
tion of the right to timely review and appeal; and (4) prejudice. “[These] four
factors are balanced, with no single factor being required to find that post-trial
delay constitutes a due process violation.” Moreno, 63 M.J. at 136 (citing
Barker, 407 U.S. at 533).
   3. Analysis
   The first factor, the length of the delay, moderately weighs in Appellant’s
favor; the Government exceeded the Moreno standard for a presumptively un-
reasonable delay by 15 days.
    The second factor, the reasons for the delay, slightly weighs in Appellant’s
favor. The Government points to the court reporter’s technological problems
and active steps to solve them. Indeed, a review of the record shows the court
reporter diligently worked to transcribe the testimony and complete an error-
free record of trial in this case.
   The third factor, whether Appellant exercised his right to speedy appellate
review, weighs in Appellant’s favor. Appellant submitted a demand for speedy
post-trial processing 78 days after the conclusion of his trial, and addressed
prejudice from this delay in his clemency request to the convening authority.
    As to the final factor, prejudice arising from post-trial processing delays,
Moreno sets forth three interests to consider. 63 M.J. at 138–39. The first, op-
pressive incarceration, does not apply to Appellant because he does not prevail
in his substantive appeal. See id. at 139. The second, anxiety and concern, is
likewise inapplicable. Appellant states he suffered a shingles rash “which can
be caused by mental and physical stress,” but does not state whether this was
before or after the convening authority took action. Appellant avers that the
post-trial delay in his case made the stress of confinement and trying to “put
everything behind [him] and focus on moving forward with [his] life” worse.
Appellant’s complaint does not rise to the level of “particularized anxiety or

                                        9
                  United States v. Bowman, No. ACM 39655


concern that is distinguishable from the normal anxiety experienced by pris-
oners awaiting an appellate decision.” Id. at 140. The third and final factor,
impairment of an appellant’s ability to present a defense at a rehearing, is
mooted by Appellant’s failure to prevail in his substantive appeal. See id. Prej-
udice, then, weighs in the Government’s favor.
    Where, as here, there is no discernible prejudice from the delay, there is no
due process violation unless the delay is so egregious as to “adversely affect the
public’s perception of the fairness and integrity of the military justice system.”
United States v. Toohey, 63 M.J. 353, 362 (C.A.A.F. 2006). Considering the rel-
evant factors together, we conclude that the 135 days that elapsed between the
conclusion of trial and the convening authority’s action are not so egregious as
to impugn the fairness and integrity of the military justice system.
    We also determine that no Tardif relief is warranted in this case. See
United States v. Tardif, 57 M.J. 219, 223–24 (C.A.A.F. 2002); United States v.
Gay, 74 M.J. 736, 744 (A.F. Ct. Crim. App. 2015), aff’d, 75 M.J. 264 (C.A.A.F.
2016). In Tardif, the CAAF recognized that “a Court of Criminal Appeals has
authority under Article 66(c) to grant relief for excessive post-trial delay with-
out a showing of ‘actual prejudice’ within the meaning of Article 59(a).” 57 M.J.
at 224 (citation omitted). Furthermore, we as a service Court of Criminal Ap-
peals are required by Article 66(c), UCMJ, to determine which findings of
guilty and the sentence or part thereof “should be approved.” See also Tardif,
57 M.J. at 224. Considering all the facts and circumstances of Appellant’s case,
we decline to exercise our Article 66(c), UCMJ, authority to grant relief for the
post-trial delay.
D. Service of Record of Trial on Appellant
    Appellant asserts the Government failed to provide him a complete record
of trial when he was provided a copy with certain portions redacted. Appellant
claims this impacted his ability to participate in the preparation of his clem-
ency matters. Even if we assume error, we find no prejudice.
   1. Additional Background
    Appellant identifies multiple documents and pages missing from his copy
of the record of trial:
       1. First Indorsement: Attachment 2;
       2. Preliminary Hearing Officer (PHO) Appointment Letter:
       Pages 2, 5, 10, and 15 of Attachment 3;
       3. PHO Report: Pages 30, 42−43, 96, 101−02 of Attachment 3;
       4. Transcript: Pages 19, 25, 206−08, 230−33, 252, 255, 423−24,
       441, 513, 515, 518−19, 527, and 596;


                                       10
                  United States v. Bowman, No. ACM 39655


       5. Prosecution Exhibits: 2, 3, 5−6, and 8−9;
       6. Defense Exhibits: A and B; and
       7. Appellate Exhibits: Attachment 1 to Appellate Exhibit I, Ap-
       pellate Exhibit III, Attachments 3−5 to Appellate Exhibit IV,
       and Appellate Exhibits XXIV, XXVIII, and XXXI.
    Items one through three repeat exactly the items listed on the cover sheet
in the original record of trial identifying “Sexually Explicit/Graphic Materials
Certificate substituted in Accused’s [record of trial] copy” and “not ordered
sealed by the court.” Items four through seven repeat exactly the items listed
on a similarly styled cover sheet.
    Appellant’s trial defense counsel submitted a request for clemency to the
convening authority; Appellant did not submit a personal request. Counsel ad-
dressed the post-trial processing delay, stating “[Appellant] underwent his
clemency and parole hearing through the confinement system without even
being served the record of the trial and with no final action from the convening
authority considered.” Counsel made no request for Appellant to receive a copy
of the record of trial with the sexually explicit materials included.
   2. Law
    Whether proper completion of post-trial processing has been accomplished
is reviewed de novo. United States v. Kho, 54 M.J. 63, 65 (C.A.A.F. 2000). When
raising a post-trial processing error, an appellant has the burden to allege prej-
udice resulting from the error and a remedy to undo the prejudice. See United
States v. Lee, 50 M.J. 296, 298 (C.A.A.F. 1999). When a post-trial recommen-
dation to the convening authority is erroneous, “[t]here must be a colorable
showing of possible prejudice in terms of how the omission potentially affected
an appellant’s opportunity for clemency.” United States v. Scalo, 60 M.J. 435,
437 (C.A.A.F. 2005).
   Article 54(c)(1)(A), UCMJ, 10 U.S.C. § 854(c)(1)(A), requires a “complete
record of the proceedings and testimony” to be prepared for any general court-
martial resulting in a punitive discharge. The accused is to receive a copy of
the record of the proceedings soon after authentication. Article 54(d), UCMJ,
10 U.S.C. § 854(d).
    When a military judge does not order sexually explicit materials sealed in
a record of trial, the Government nevertheless may remove them from the copy
of the record of trial provided to the accused. Air Force Manual (AFMAN) 51-




                                       11
                    United States v. Bowman, No. ACM 39655


203, Records of Trial, ¶ 9.4.1 (4 Sep. 2018). 14 “In place of the sexually explicit
materials, insert a certificate stating the materials were removed due to their
sexually explicit content and that the original [record of trial], which includes
the materials, may be inspected at AFLOA/JAJM [(Air Force Legal Operations
Agency/Military Justice Division)].” Id. The sexually explicit materials are not
removed from the copies forwarded to AFLOA/JAJM, the copy maintained at
the base legal office, and the original. AFMAN 51-203, ¶ 9.4.2.
     3. Analysis
   The court reporter in this case complied with the applicable Air Force reg-
ulation when she removed sexually explicit materials from Appellant’s copy of
the record of trial. Assuming compliance with the AFMAN nevertheless could
have affected Appellant’s opportunity for clemency, we consider prejudice.
   Appellant asserts we should apply the standard emphasized in Scalo, re-
quiring a colorable showing of possible prejudice. Assuming without deciding
that this is the correct standard, Appellant has not met that low threshold.
    Appellant essentially claims he was unable to re-read the sexually charged
messages between him and a person purporting to be a child. In his declaration
to this court, 15 he avers “[e]mphasizing certain aspects of the conversation
could have strengthened [his] request for clemency” and he instead “had to rely
solely on what [he] could recall about [his] investigation and trial in order to
build [his] case.” Appellant fails, however, to reveal the nature of his “case” and
how relying on these sexually explicit materials could help him persuade the
convening authority to grant clemency. Moreover, we will not assume Appel-
lant would be permitted to possess this material while in confinement. Finally,
the limits on the convening authority’s power to approve a lesser sentence se-
verely narrowed the relief that the convening authority was authorized to
grant. See Article 60(c), UCMJ, 10 U.S.C. § 860(c). We find no colorable show-
ing of possible prejudice in this case.




14 In the 2019 edition of the Manual for Courts-Martial, the Rule for Courts-Martial
implementing Article 54, UCMJ, specifically directs practitioners to follow Service
guidance: “Following certification of the record of trial . . . a court reporter shall, in
accordance with regulations issued by the Secretary concerned, provide a copy of the
certified record of trial free of charge to . . . the accused.” R.C.M. 1112(e)(1) (Manual
for Courts-Martial, United States (2019 ed.)).
15In light of United States v. Jessie, 79 M.J. 437 (C.A.A.F. 2020), we consider Appel-
lant’s declaration that expands on (1) a post-trial processing delay claim he raised dur-
ing clemency; and (2) a matter raised in the original record of trial that shows sexually
explicit materials were absent from Appellant’s copy.


                                           12
                  United States v. Bowman, No. ACM 39655


                               III. CONCLUSION
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to the substantial rights of Appellant occurred. Arti-
cles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the find-
ings and sentence are AFFIRMED.


                 FOR THE COURT



                 CAROL K. JOYCE
                 Clerk of the Court




                                       13